Appeal from an award for disability compensation. The Board has found that claimant, while working for the employer herein, became disabled as the result of a left inguinal hernia, an occupational disease. Claimant was a glass gatherer. *904His work necessitated the handling of a “ punny,” a rod four or five feet long with a wooden handle. He would reach into the glass furnace and accumulate a quantity of molten glass, hot metal, on the end of the “ punny,” lift it and place it in the molds for making glass objects. The mass of glass would weight about four pounds. The medical testimony is to the effect that the constant straining and turning of his body while at work stretched and strained the tissues causing a weakness which finally resulted in the hernia. Appellants assert that the hernia in question did not constitute an occupational disease, under section 3, subdivision 2, paragraph 28, of the Workmen’s Compensation Law. (See Matter of Alpert v. Powers, 223 N. Y. 97.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.